DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response submitted May 24, 2021, has been received.  The amendment of claims 1, 10-15; addition of new claims 21-22; and cancellation of claims 4 and 18 are acknowledged. Applicant’s arguments with respect to claims 1-3, 5-17, and 19-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s arguments directed to the new limitations of claim 1 are addressed below.  Regarding applicant’s arguments directed to claim 6, vibration of the diaphragm introduces flexing which smooths and increases volume.  Regarding applicant’s arguments directed to claim 15, the use of silicon for the damper element does not appear to be claimed.  Further, the use of silicon for substrate layers and many methods of the patterning/manufacturing of the same is well known. Further, the arguments appear to be directed to a product by process claim which does not appear in the current claim limiations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 13-14, 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2006/0268075 (“Sugahara”) in view of U.S. Patent Pub. 2003/0025769 (“Shingai”), further in view of U.S. Patent Pub. 2006/0272144 (“Matsuki”).
Claim 1
Suguhara discloses a liquid ejection device comprising: a liquid duct system having a plurality of nozzles (Figs. 3 and 8, paragraph [0054]), a plurality of pressure 5chambers communicating with the nozzles (pressure chamber 10), and a liquid supply line communicating with the pressure chambers (ink supply channel 18), a plurality of actuators arranged to pressurize the liquid in the pressure chambers for ejecting droplets of liquid through the nozzles (paragraph [0055], piezoelectric actuator 32); and a dampening device comprising a cavity that is in fluid communication with the 10duct system pre-formed in a corrugated shape (Fig. 8, paragraph [0074], film formed from 49 and 49b).
Suguhara discloses using a corrugated film for dampening but does not appear to explicitly disclose the dampening device is delimited by a resilient foil for dampening pressure waves in the liquid.
Shingai discloses using a polyimide resilient foil as a damper (paragraph [0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the dampening device is delimited by a resilient foil for dampening pressure waves in the liquid, as disclosed by Shingai, into the device of Suguhara, for the purpose of providing large acoustic capacitance in a small volume (Shingai, paragraph [0083]).  
Suguhara in view of Shingai does not appear to explicitly disclose wherein the corrugations of the foil form rings when viewed in a direction perpendicular to a plane of the foil.
Matsuki discloses a dampening diaphragm with corrugations of the foil form rings when viewed in a direction perpendicular to a plane of the foil (paragraphs [0017-0022], Fig. 1B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the corrugations of the foil form rings when viewed in a direction perpendicular to a plane of the foil, as disclosed by Matsuki, into the device of Suguhara in view of Shingai, for the purpose of preventing fluctuation in pressure of the fluid (Matsuki, paragraph [0022]).

Claim 2
Suguhara in view of Shingai, further in view of Matsuki discloses the liquid ejection device according to claim 1, wherein the corrugations of the foil have a sinusoidal profile (Suguhara, Fig. 8).  

Claim 3
Suguhara in view of Shingai, further in view of Matsuki discloses the liquid ejection device according to claim 1, wherein the corrugations of the foil are confined to a central area of the foil surrounded by a flat margin (Suguhara, Fig. 8).    

Claim 5
Suguhara in view of Shingai, further in view of Matsuki discloses the liquid ejection device according to claim 1, wherein the foil is attached to a frame, such that the foil separates the cavity from an air volume inside of the frame (Suguhara, Fig. 8).    

Claim 256
Suguhara in view of Shingai, further in view of Matsuki discloses the liquid ejection device according to claim 1, wherein the foil is configured, such that corrugations in the foil at least partially smoothen out under the influence of a pressure surge in the cavity as a result of one or more actuators pressurizing the liquid in the pressure chambers, thereby increasing a volume of the cavity (Suguhara, paragraph [0069]).  

Claim 307
Suguhara in view of Shingai, further in view of Matsuki discloses the liquid ejection device according to claim 1, wherein a compliance of the foil is substantially linear for a predetermined range of a volume of the cavity (Suguhara, Fig. 8).      

Claim 8
Suguhara in view of Shingai, further in view of Matsuki discloses the liquid ejection device according to claim 7, wherein the compliance of the foil is substantially constant over the predetermined range of the volume of the cavity (Suguhara, Fig. 8, paragraph [0074], single material used for diaphragm).      

Claim 9
Suguhara in view of Shingai, further in view of Matsuki discloses the liquid ejection device according to claim 1, wherein the foil is a polyimide foil (Shingai, paragraph [0083]).  

Claim 10
Suguhara in view of Shingai, further in view of Matsuki discloses the liquid ejection device according to claim 1, wherein the liquid duct system is 5a micro-electromechanical system MEMS device formed in a photolithographic etching process (Suguhara, Fig. 2).

Claim 11
Suguhara in view of Shingai, further in view of Matsuki discloses the liquid ejection device according to claim 1, wherein a cavity substrate comprising the cavity has a thickness larger than a layer comprising the pressure chamber and the nozzles, and wherein the liquid ejection device further includes a cover plate disposed on the cavity substrate to cover the cavity susbtrate (Suguhara, Fig. 13).    

Claim 1513
Suguhara in view of Shingai, further in view of Matsuki discloses the liquid ejection device according to claim 11, wherein the layer is formed of two substrates stacked on one another, the two substrates including a pressure chamber substrate comprising the pressure chamber and a nozzle substrate comprising the nozzle (Suguhara, Fig. 13).  

Claim 14
Suguhara in view of Shingai, further in view of Matsuki discloses the liquid ejection device according to claim 11, wherein the cavity and an 20actuator cavity, wherein the actuator is disposed, are formed in the cavity substrate (Suguhara, Fig. 13).  



Claim 16
Suguhara in view of Shingai, further in view of Matsuki discloses the liquid ejection device according to claim 2, wherein the foil is a polyimide foil (Shingai, paragraph [0083]).  

Claim 17
Suguhara in view of Shingai, further in view of Matsuki discloses the liquid ejection device according to claim 3, wherein the foil is a polyimide foil (Shingai, paragraph [0083]).    

Claim 18
Suguhara in view of Shingai, further in view of Matsuki discloses the liquid ejection device according to claim 4, wherein the foil is a polyimide foil (Shingai, paragraph [0083]).    

Claim 19
Suguhara in view of Shingai, further in view of Matsuki discloses the liquid ejection device according to claim 5, wherein the foil is a polyimide foil (Shingai, paragraph [0083]).   

Claim 20
Suguhara in view of Shingai, further in view of Matsuki discloses the liquid ejection device according to claim 6, wherein the foil is a polyimide foil (Shingai, paragraph [0083]).  

Claim 21
Suguhara in view of Shingai, further in view of Matsuki discloses the liquid ejection device according to claim 1, wherein an entirety of the dampening device is spaced from the plurality of actuators (Suguhara, Fig. 13). 

Claim 22
Suguhara in view of Shingai, further in view of Matsuki discloses the liquid ejection device according to claim 1 1, wherein an entirety of the dampening device is disposed within the cavity substrate (Suguhara, Fig. 13). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2006/0268075 (“Sugahara”) in view of U.S. Patent Pub. 2003/0025769 (“Shingai”), further in view of U.S. Patent Pub. 2006/0272144 (“Matsuki”), further in view of U.S. Patent Pub. 2012/0206540 (“Kato”).
Claim 15
Suguhara in view of Shingai, further in view of Matsuki discloses the liquid ejection device according to claim 13. 
Suguhara in view of Shingai discloses using stainless steel for substrates (Suguhara, paragraph [0056]) but does not appear to explicitly disclose wherein the cavity substrate, the pressure chamber substrate, and the nozzle substrate are formed of silicon.
Kato discloses using silicon or stainless steel for substrate plates (paragraph [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated silicon instead of stainless steel, as disclosed by Kato, in the device of Suguhara in view of Shingai, further in view of Matsuki, as the materials have been recognized in the art as equivalents for building a channel substrate (Kato, paragraph [0048]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2006/0268075 (“Sugahara”) in view of U.S. Patent Pub. 2003/0025769 (“Shingai”), further in view of U.S. Patent Pub. 2006/0272144 (“Matsuki”), further in view of U.S. Patent Pub. 2016/0091378 (“Tsai”).
Claim 12
Suguhara in view of Shingai, further in view of Matsuki discloses the liquid ejection device according to claim 11.
Suguhara discloses a larger thickness (Suguhara, Fig. 8) but does not appear to explicitly disclose wherein the cavity substrate has a thickness at least twice that of the layer comprising the pressure chamber and the nozzles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a thickness at least twice that of the layer comprising the pressure chamber and the nozzles, as it has been generally recognized “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  MPEP 2144.
Suguhara in view of Shingai, further in view of Matsuki does not appear to explicitly disclose wherein the cover plate includes a through-bore communicating with ambient air.  
Tsai discloses including a through hole for air with a diaphragm (paragraph [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a through-bore, as disclosed by Tsai, into the device of Suguhara in view of Shingai, further in view of Matsuki, for the purpose of forcing air out of the system (Tsai, paragraph [0036]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICA S LIN/Primary Examiner, Art Unit 2853